Citation Nr: 1544266	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  09-21 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1971 to July 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In August 2010 and February 2013, this matter was remanded for additional development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board's February 2013 remand in essence noted that there had been (critical to the matter a hand) noncompliance with instructions in the prior (August 2010) Board remand as (contrary to specific instructions in the August 2010 remand) the examination conducted pursuant to the August 2010 remand took place prior to completion of verification of alleged stressor events in service (and the examiner was not informed by the AOJ, and was unaware, of what stressor events were corroborated.  The February 2013 remand ordered another examination of the Veteran, with the examiner advised that at least 2 stressor events alleged by the Veteran (that he was aboard the USS Kitty Hawk when it came under attack, and that he witnessed an officer being sucked into a jet engine) were corroborated (as found in an AOJ memorandum for the record) and that he served in an area of hostilities, and had alleged further plausible stressor events on the USS Kitty Hawk).  

On May 2013 VA examination conducted pursuant to the February 2013 remand the examiner expressed a lack of familiarity with the record (to include the remand instructions ) as the report notes only one stressor event in service (a race riot on the USS Kitty Hawk while the Veteran was aboard), and does not acknowledge the two stressor events the AOJ had found (in the memorandum for the record) to have been corroborated.  The examiner found that such stressor was inadequate to support a diagnosis of PTSD, and that the Veteran did not have exposure to a traumatic event in service.  Such factual premise is patently inaccurate (given the findings in the AOJ memorandum for the record).  As was previously noted, the stressor verification process yielded verification of two stressor events (other than the inadequate stressor acknowledged by the May 2013 VA examiner).  Moreover, the examiner diagnosed major depressive disorder, but did not offer an opinion regarding its etiology, as was instructed.  The May 2013 VA examination is therefore inadequate for rating purposes, and a remand for corrective action is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated (all outstanding, to the present) clinical records of VA evaluations and treatment the Veteran has received for psychiatric disability.

2.  The AOJ should then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist (other than the August 2010 and May 2013 VA examiners) to determine the nature and likely etiology of his psychiatric disability, to specifically include whether or not he has a diagnosis of PTSD related to a stressor event in service.  [The examiner is advised that 2 specific stressor events alleged by the Veteran to have occurred the USS Kitty Hawk while he was aboard (an officer being sucked into a jet engine, and the ship being fired upon) have been acknowledged by VA to be corroborated (by credible supporting evidence; that as the ship has been found to have been fired upon, he is reasonably shown to have served in circumstances consistent with a fear of hostile action/terrorist activity; and that he has alleged further stressor events on the Kitty Hawk (including during a race riot aboard  that are plausible (and may be verifiable, although as two stressor events are already acknowledged to have been corroborated further stressor verification is not deemed necessary). The examiner must review the Veteran's entire record (to include this remand) in conjunction with the examination.  Based on review of the record and examination/interview of the Veteran, the examiner should provide opinions that respond to the following:   

(a) Please identify, by diagnosis, each psychiatric disability entity found.  Specifically, does the Veteran have PTSD related to a corroborated (see discussion above) stressor event in service or based on a fear of hostile action terrorist activity?  If PTSD is not diagnosed, please identify the criteria for such diagnosis that are not met, and reconcile the finding with postservice treatment records that note positive PTSD screens, and  that "DSM-IV PTSD criteria" are me.  

(b)  Please identify the likely etiology for each diagnosed psychiatric disability entity other than PTSD found on examination or shown by the record, to specifically include major depressive disorder.  Is it at least as likely as not (a 50% or better probability) that the diagnosed entity is related to the Veteran's service/events therein.   If not, please identify the etiology considered more likely.

The examiner must include rationale with all opinions, citing to supporting factual data/medical literature as deemed appropriate.

3.  Thereafter, the AOJ should review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

